United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-41207
                        Conference Calendar



JOSE VILLA-YANEZ,

                                    Petitioner-Appellant,

versus

STEVE MORRIS, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:05-CV-340
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Villa-Yanez (Villa), federal prisoner # 05551-085, has

appealed the dismissal of his 28 U.S.C. § 2241 petition

challenging his 1997 conviction of conspiracy to possess with

intent to distribute cocaine and 240-month term of imprisonment.

Villa contends that his sentence was unconstitutional in light of

Blakely v. Washington, 542 U.S. 296 (2004), and United States v.

Booker, 543 U.S. 220 (2005), and that he should be permitted to

assert his Booker claim in a § 2241 proceeding under the savings


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41207
                               -2-

clause of 28 U.S.C. § 2255.   Because Blakely and Booker are not

retroactively applicable to cases on collateral review, Villa

cannot show that he should be permitted to assert his claims

under the savings clause of § 2255.   See Padilla v. United

States, 416 F.3d 424, 426-27 (5th Cir. 2005); Reyes-Requena v.

United States, 243 F.3d 893, 904 (5th Cir. 2001).

     The district court’s judgment is AFFIRMED.